DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 13, 14, 19-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. US Publication 2010/0232730 cited by Applicant  in view of Asbrouck et al. US Publication No. 2011/0258924 cited by Applicant.
Re Claim 1,  Silverbrook discloses an apparatus for remote infrared ink reading and authenticating comprising: an enclosure (pen’s housing 102; Figs. 8 and 9 ) ; a visible projection subsystem  (P409, projection portion 110 ) constructed and arranged to project a visible pattern (page comprises Graphic data using visible ink) onto an area  (Fig. 1, graphic data 2) having a mark (Tag 4; fig. 1 )  formed with an IR pigment (P74, P94 tags are printed with infrared absorptive ink on any substrate which is infrared reflective ) ; 
 an optical block  (Fig. 9 optic body 134, P430) with a mirror (158; Fig. 48)  beam splitter  (159; Fig. 48; P430-431) and 
filter (163 ; Fig. 48) providing IR illumination from a subsystem (P434) , said subsystem operates a beam at an excitation wavelength of said IR pigment (P185; P431;  P415; P94 ):
 an imaging subsystem having a camera block  (P411, the rotation of the cam barrel. Enable the slider blocks to move relative to each other to project the pen nib or stylus to  in order to perform an imaging operation  ) with an image sensor (132)  for capturing a visible and/or IR signature of the mark when illuminated by said subsystem and detected by said image sensor (P182, the ,  image sensor is a solid-state device provided with an appropriate filter to permit sensing at only near-infrared wavelengths.  P427 image sensor is a CCD ; P182; wherein the system is able to sense when the nib is in contact with the surface, and the pen is able to sense tags; P415;  An optics block 135 (formed from molded clear plastics) sits within the cover 107 and projects an infrared beam onto the surface and receives images onto the image sensor 132)   and a processing and control subsystem  (Fig. 9 controller 134 ) providing image processing (P182) ; and power management (P428) , said processing and control system providing verification of authenticity by detection of said fluorescence (P73-83 ; P183 .
Silverbrook fails to  discloses  wherein IR pigment is IR up converting pigments, and where said laser subsystem converting IR light to visible light wherein said IR up- converting pigment absorbs lower energy photons and emits higher energy photons as fluorescence.
However Asbrouck discloses IR pigment is IR up converting pigments (P67) , and where said laser subsystem converting IR light to visible light (P45) ;wherein said IR up- converting pigment absorbs lower energy photons and emits higher energy photons as fluorescence (P42).
Given the teachings of Asbrouck it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silverbrook such that IR pigment is IR up converting pigments, wherein  said laser subsystem is converting IR light to visible light  and wherein said IR up- converting pigment absorbs lower energy photons and emits higher energy photons as fluorescence to provide a marker system at very low levels of the phosphorescent markers .
Re Claim 2, Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim I and Asbrouck discloses  wherein at least two low energy photons are absorbed by said IR up-converting pigment to emit one high energy photon as fluorescence  (P42; Photoexcitation at a certain wavelength in the near infrared (NIR) followed by luminescence at a shorter wavelength in the VIS is called NIR to VIS photon upconversion. This is a rather unusual process since low energy photons are "converted" to higher energy photons. At least two NIR photons are required to generate one VIS photon. When a medium (e.g. a laser gain medium) emits fluorescence as a consequence of being excited with incident light, .  
Re Claim 3,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 2  and Asbrouck discloses  wherein said IR up-converting pigment is a phosphor (P45).  
Re Claim 4. Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 3 and Asbrouck discloses  wherein said phosphor having a wavelength peak of 548 nm and 554 nm (P64) , and excitation peaks of 950 nm and 980 nm (P49) .  
Re Claim 5,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 2 and Asbrouck discloses  wherein said IR up-converting pigment includes at least one of doped or undoped metal oxides, doped metal sulfides, metal selenides, metal oxysulfides, rare-earth oxysulfides, and/or mixed oxides (P47, , P62, P70, P23).  
Re Claim 6,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 2 and Asbrouck discloses   wherein said IR up-converting pigment has a particle size of between about .1 microns and 10 microns (p51).  
Re Claim 7,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading authenticating according to Claim 1 and Asbrouck discloses wherein said visible project pattern is provided by a red laser pointer with lensing (P49).  
Re Claim 8, Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim I  and Silverbrook discloses wherein said IR illumination is an IR pulse radiation projection subsystem (P415, P 430-431) Asbrouck discloses a laser radiation projection  that operates at an excitation wavelength between 950 nm and 980 nm (P46).  
Re Claim 9, Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading authenticating according to Claim I and Silverbrook discloses wherein said IR illumination is an IR LED (P431).  
Re Claim 13, Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1 and Silverbrook discloses wherein said mark includes at least one visible mark and/or at least one IR mark (Fig. 1, tag 4; P94). Asbrouck discloses  containing an up-converting pigment (P10 and P67).  
Re Claim 14, Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1 and Silverbrook disclose wherein said subsystem synchronizes  pulses with said imaging subsystem (P433).Asbrouck discloses wherein said subsystems is a laser subsystem with laser illumination P45)  
Re Claim 19, Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1  and Silverbrook discloses wherein said processing and control system provides dual verification of authenticity (P83, P213) wherein a visible mark is decoded by said processor (P113), and directed to a database containing location information of an IR mark whereby said IR location is transmitted to said processor and control system (123)using a pulse operable to activate the  pigment  allowing for verification of the mark.   (P433 and P94). Asbrouck discloses up-converting pigment (P67), 
Re Claim 20, Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1 and Silverbrook discloses wherein said image processing system interfaces with a display and keypad (P113, P5).  
Re Claim 22,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1 and Silverbrook discloses wherein said enclosure is handheld and portable (Fig. 8 and 9; P76 table top, desktop, portable and miniature versions) .  
Re Claim 23, Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1 and Silverbrook discloses wherein said enclosure is stationary Fig. 11 and P76).  

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. US Publication 2010/0232730 cited by Applicant  in view of Asbrouck et al. US Publication No. 2011/0258924 cited by Applicant as applied to claim 1 above, and further in view of Kirshner et al. US 2016/0161750 cited by Applicant. 
Re Claim 10,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1 . Silverbrook discloses wherein said optical block 135  includes a lens to illuminate the mark (P430-431 and P74) .
Silverbrook and Asbrouck fail to disclose  beam expander for expanding said beam to a required size .
However Kirshner discloses beam expander for expanding said beam to a required size (P34). 
Given the teachings Kirshner  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silverbrook as modified by Asbrouck with beam expander for expanding said beam to a required size .
Doing so would  improve the accuracy of shaping of the incoming light beam (P34).
Re Claim 11,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1 and Silverbrook discloses wherein said optical block includes a lens   and beam shaper for reducing the beam intensity differences over the mark (P430-431 and P74).  
Silverbrook and Asbrouck fail to disclose  a beam shaper for reducing the beam intensity differences over the mark
However Kirshner discloses a beam shaper for reducing the beam intensity differences over the mark (P18).
Given the teachings Kirshner  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silverbrook as modified by Asbrouck with  a beam shaper for reducing the beam intensity differences over the mark.
Doing so would  improve the accuracy of shaping of the incoming light beam (P34).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. US Publication 2010/0232730 cited by Applicant in view of Asbrouck et al. US Publication No. 2011/0258924 cited by Applicant  as applied to claim 1 above, and further in view of Fraser US Patent No. 10, 275, 675 cited by Applicant. 
Re Claim 12. Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1  and Silverbrook discloses a filter  (P434; Fig. 48).
Silverbrook and Asbrouck fail to disclose   wherein said filter is selected from a group consisting of: a chromatic filter, a polarization filter, a notch filter and/or a defractive filter.  
However Fraser  discloses wherein said filter is selected from a group consisting of: a chromatic filter, a polarization filter, a notch filter and/or a defractive filter (Column 45, lines 1-4).  
Given the teachings Fraser   it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silverbrook as modified by Asbrouck with  wherein said filter is selected from a group consisting of: a chromatic filter, a polarization filter, a notch filter and/or a defractive filter.
Doing so would provide improved authentication and avoidance of counterfeiting (Column 31, lines 47-50).

Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. US Publication 2010/0232730 cited by Applicant  in view of Asbrouck et al. US Publication No. 2011/0258924 cited by Applicant  as applied to claim 1 above, and further in view of Panneerselvam et al US Publication No. 2017/0213558 cited by Applicant.
Re Claim 15,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim I  and Silverbrook discloses  a image sensor CCD  P182 , P427.
Silverbrook and Asbrouck fail to disclose that the image sensor is a still image camera (P91) .   
Panneerselvam discloses image sensor is a still image camera.   
Given the teachings Panneerselvam  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silverbrook as modified by Asbrouck with wherein the  image sensor is a still image camera.
Doing so would improve energy efficiency and cost effectiveness P27. 
 Re Claim 16,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1  and Silverbrook discloses and  image sensor   P182 , P427.
Silverbrook and Asbrouck fail to disclose  wherein the mage sensor  is a video camera.
Panneerselvam discloses wherein the mage sensor  is a video camera (P91) .
Given the teachings Panneerselvam  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silverbrook as modified by Asbrouck with wherein the  image sensor is a video camera.
Doing so would improve energy efficiency and cost effectiveness P27. 
Claim(s) 17  is rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. US Publication 2010/0232730 cited by Applicant  in view of Asbrouck et al. US Publication No. 2011/0258924  cited by Applicant as applied to claim 1 above, and further in view of AOYMA et al. US Publication NO. 20180102846 cited by Applicant. 
Re Claim  17,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1 Silverbrook discloses wherein said image sensor has a rate that is synchronized to a pulse frequency of said subsystem (P433).  Asbrouck discloses a laser P45.
Silverbrook and Asbrouck fail to disclose  wherein image sensor has a frame rate.
AOYAMA disclose  wherein image sensor has a frame rate (P980).
Given the teachings  of AOYAMA  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silverbrook as modified by Asbrouck with wherein image sensor has a frame rate
Doing so would  improve communication speed for signal transmission (P364).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. US Publication 2010/0232730 provided by Applicant  in view of Asbrouck et al. US Publication No. 2011/0258924 provided by Applicant as applied to claim 1 above, and further in view of Roth et a. US Publication No.  20180343402 provided by applicant. 
Re Claim 18,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1.
Silverbrook and Asbrouck fail to disclose   wherein said image sensor is a 1 to 2 MP or higher quality image sensor.  
Roth discloses wherein said image sensor is a 1 to 2 MP or higher quality image sensor (P78).
Given the teachings  of  Roth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silverbrook as modified by Asbrouck  with wherein said image sensor is a 1 to 2 MP or higher quality image sensor.  
Doing so would more efficient, accurate, and effective methods for illuminating, capturing, and analyzing scenes (P7).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. US Publication 2010/0232730 cited by Applicant  in view of Asbrouck et al. US Publication No. 2011/0258924 cited by Applicant as applied to claim 1 above, and further in view of Park et al. US Publication No. 20200175246 cited by applicant. 
Re Claim 21,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1.
Silverbrook and  Asbrouck fail to discloses wherein said power management is further defined as a power management integrated circuit (PMIC).  
Park  discloses wherein said power management is further defined as a power management integrated circuit (PMIC) (P89).  
Given the teachings  of Park it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silverbrook as modified by Asbrouck with wherein said power management is further defined as a power management integrated circuit
Doing so would improve the power management supplied to the electronic device  P 89.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. US Publication 2010/0232730 cited by Applicant  in view of Asbrouck et al. US Publication No. 2011/0258924 cited by Applicant  as applied to claim 1 above, and further in view of Waller et al. US Publication No. 2017/0059845 cited by Applicant. 
Re Claim 24,  Silverbrook and  Asbrouck discloses the apparatus for remote infrared ink reading and authenticating according to Claim 1.
Silverbrook discloses operable to allow a fluorescing mark to be read by passing it to said imaging subsystem (P434).
Silverbrook and  Asbrouck fail to  discloses wherein said filter is about 550 nm.
However Waller discloses wherein said filter is about 550 nm and operable to allow a fluorescing mark to be read by passing it to said imaging subsystem (P58).
Given the teachings of Waller it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silverbrook as modified by Asbrouck with wherein said filter is about 550 nm.
Doing so would  help shape the coherence of the illumination (P58). 
Conclusion
The following reference is cited but not relied upon:
Coetzee discloses an authentication system and method for identifying the source of a marking formed from marking media is disclosed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887